Not for Publication in West’s Federal Reporter
              United States Court of Appeals
                        For the First Circuit
                           ___________________

No. 09-1453

                        DORIS ORTIZ-RIVERA,

                       Plaintiff, Appellant,

                                    v.

                          ASTRA ZENECA LP,

                        Defendant, Appellee,

    INSURANCE COMPANIES A, B, C;           JOHN DOES 1 THROUGH 3,

                              Defendants.
                           ___________________

            APPEAL FROM THE UNITED STATES DISTRICT
             COURT FOR THE DISTRICT OF PUERTO RICO

        [Hon. Francisco A. Besosa, U.S. District Judge]
                        ___________________

                                 Before

         Lipez, Baldock, * and Howard, Circuit Judges.
                       ___________________

     Jorge Miguel Carazo-Quetglas and Carazo-Quetglas Law
Offices for appellant.
     Lourdes C. Hernandez-Venegas and Schuster Aguiló LLP for
appellee.



                          January 25, 2010




    *
        Of the Tenth Circuit, sitting by designation.
     BALDOCK, Circuit Judge.            Plaintiff Doris Ortiz-Rivera

appeals from the district court’s grant of summary judgment

for Defendant Astra Zeneca LP in her suit involving claims

under the Age Discrimination in Employment Act (ADEA) and

similar claims under Puerto Rico law.                  We have jurisdiction

under 28 U.S.C. § 1291 and affirm.

       “We    review     the   district     court’s      grant     of       summary

judgment de novo, drawing all reasonable inferences in favor

of   the    nonmoving     party.”       Sonoran        Scanners,        Inc.        v.

Perkinelmer, Inc., 585 F.3d 535, 539–40 (1st Cir. 2009).

Plaintiff     argues     the   district      court      erred     in    granting

summary judgment on her ADEA claims.                   She then argues the

district court erred in dismissing her claims under Puerto

Rico law.     We address each argument in turn.

     The     parties    are    familiar      with      the    facts,        and     we

therefore repeat them here only briefly.                 Plaintiff was born

on January 17, 1966.           Defendant hired Plaintiff to be a

pharmaceutical         sales   specialist         on    August         8,     2005.

Supervisor Vanessa Gonzales (born August 15, 1970) and her

supervisor,     Elsa    Saavedra    (born     November       3,   1957),          both

participated     in     the    hiring   process.             Plaintiff’s           job

involved     visiting     physicians        and    obtaining      orders           for

Defendant’s       products.             After          observing            several

inconsistencies         and     possible          misrepresentations                in


                                    - 2 -
Plaintiff’s work and reports, Gonzales sought counsel from

John    Kriegsmann          (born        September             27,     1943)     in      human

resources.            He     recommended            that        Gonzales        conduct        a

performance         review        of    Plaintiff.              Gonzales         discovered

several      problems       that       caused      her    to    question       Plaintiff’s

honesty.      Saavedra likewise reviewed Plaintiff’s performance

and had similar concerns.                  On Kriegsmann’s recommendation,

Gonzales and Saavedra met with Plaintiff to discuss these

problems.           After        determining          that       her     responses          were

unsatisfactory, they decided to terminate her on March 17,

2006.        On   that     date,       Plaintiff         was    forty     years       and    two

months old; Gonzales was thirty five years, seven months,

and    two    days    old;       Saavedra       was      forty       eight     years,       four

months, and fourteen days old; and Kriegsmann was sixty two

years, five months, and twenty one days old.

       Plaintiffs making a case under the ADEA with indirect

evidence may use the burden shifting analysis outlined in

McDonnell         Douglas    Corp.       v.     Green,         411   U.S.      792,    802–05

(1973).      Torrech-Hernández v. General Electric Co., 519 F.3d

41,    48    (1st    Cir.    2008).           In   analyzing           cases    under       this

framework, we may put aside the question whether a plaintiff

established a prima facie case of age discrimination under

the ADEA and consider first whether “there is evidence that,

notwithstanding            the     employer’s            stated        reasons     for       the



                                          - 3 -
termination,       the       real    reason,        at     least     in    part,     was

age . . . discrimination.”                  Hillstrom v. Best Western TLC

Hotel, 354 F.3d 27, 31 (1st Cir. 2003); see also Rivera-

Aponte v. Restaurant Metropol #3, Inc., 338 F.3d 9, 11 (1st

Cir.    2003)     (assuming         arguendo      that        the   plaintiff      could

establish    a    prima      facie    case     and       considering       whether    he

could prove his employer had a discriminatory motive for

discharging him).

       Defendant    presented         evidence       of       several     grounds    for

terminating       Plaintiff.          First,      Plaintiff         received     a   law

degree    but     did    not       include     it    on       her   resume      or   job

application, even though she included a master’s degree in

English linguistics.           Second, she misrepresented information

on expense reports and failed to follow protocol when she

claimed    expenses          for    ten    people        at    “lunch     and    learn”

meetings though fewer than ten attended.                        Third, Plaintiff’s

six-month performance review revealed multiple occasions on

which she had reported several visits to doctors in a five

to seven minute period, and her supervisors considered this

to be insufficient time to make a proper call.                            Fourth, the

review showed Plaintiff often failed to work the required

seven and a half hours each day.                    Fifth, Plaintiff violated

company    policy       by   using     “mass      assignments”          (cutting     and

pasting     one     report          into     others        instead        of    writing



                                          - 4 -
individualized reports for each call).               Defendant argues any

one of these instances is grounds for termination, and all

of   them   raised   serious   doubts      about    Plaintiff’s    honesty.

Defendant     thus     satisfied    its    burden     of    production     by

articulating “‘a legitimate, nondiscriminatory basis for its

adverse employment action.’” Torrech-Hernández, 519 F.3d at

48 (quoting Hoffman v. Applicators Sales & Serv., Inc., 439

F.3d 9, 17 (1st Cir. 2006)).

      To    demonstrate    pretext,       Plaintiff       relies   on    four

allegedly     ageist    remarks.     First,        when   she   traveled   to

supervisor Vanessa Gonzales’s house to pick up materials for

work, she informed Gonzales that she was suffering from a

medical condition.        Gonzales told her to visit a doctor and

said “those things come with age.”             Second, during a break

at a work meeting, a coworker was selling bikinis.                       When

Plaintiff asked whether there was one for her, Gonzales said

she was “too old for one.”           Third, when Gonzales met with

Plaintiff to discuss the improper expense reports, she told

Plaintiff “you are too old, Doris.                  You are too old for

this.      You are too old to be making these mistakes.                  This

is unacceptable.”       Fourth, when Gonzales and her supervisor,

Elsa Saavedra, met with Plaintiff to discuss concerns about

her performance and dishonesty, they told her she “was old




                                   - 5 -
enough     to    know     what        it    means     to     lie       and    to    omit”

information.

       As the district court noted in its thorough and well-

reasoned order, “‘stray workplace remarks’ . . . normally

are    insufficient,       standing           alone,        to    establish        either

pretext or the requisite discriminatory animus.”                               Gonzalez

v. El Dia, Inc., 304 F.3d 63, 69 (1st Cir. 2002).                             The first

two remarks, concerning a medical problem and bikinis, were

rude     but     not    related        to     the     decision          to    terminate

Plaintiff’s employment.                In Straughn v. Delta Air Lines,

Inc., 250 F.3d 23, 36 (1st Cir. 2001), we said:                               “[T]hough

such ‘stray remarks’ may be material to the pretext inquiry,

‘their    probativeness          is    circumscribed             if    they   were    not

related to the employment decision in question . . . .’”

(quoting       McMillan    v.    Massachussetts              Soc’y      for   Prev.    of

Cruelty to Animals, 140 F.3d 288, 301 (1st Cir. 1998)).                                On

the facts of this case, Gonzales’s stray remarks concerning

a     medical    problem        and        bikinis     are       not    significantly

probative of pretext.             Id.         “Although statements directly

related to the challenged employment action may be highly

probative in the pretext inquiry, mere generalized ‘stray

remarks,’       arguably   probative          of     bias    against      a   protected

class, normally are not probative of pretext absent some

discernible evidentiary basis for assessing their temporal


                                           - 6 -
and contextual relevance.”                Id.   Taken in the light most

favorable to Plaintiff, the second two statements are, at

best, ambiguous.           Though made by supervisors close to the

time   of   Plaintiff’s         termination,    they     arguably       reflect   a

belief that positive attributes such as honesty and accuracy

come with age.       Both could be expressions of confusion about

Plaintiff’s actions, admonishments to act responsibly, or

remarks     indicating       animus.      Because    these   statements       are

ambiguous,        they    are    insufficient       to    prove     Defendant’s

discriminatory intent.            See Lehman v. Prudential Ins. Co. of

Am., 74 F.3d 323, 329 (1st Cir. 1996) (“Isolated, ambiguous

remarks      are     insufficient,         by   themselves,          to     prove

discriminatory           intent.”).         Additionally,         the     context

provides no additional evidence of discriminatory intent:

Two    of   the    same    supervisors      participated      in    hiring    and

firing Plaintiff; those supervisors provided several valid

concerns about Plaintiff’s honesty; and two of the three

people who participated in the decision to fire Plaintiff

are more than five years her senior.                     Therefore, we agree

with the district court that Plaintiff failed to provide

sufficient        evidence      that   Defendant’s       stated    reasons    for

terminating her were pretextual.

       Plaintiff also argues the district court should not have

dismissed     her    claims       under   Puerto    Rico     law.        While    a



                                       - 7 -
district court may exercise supplemental jurisdiction over

nonfederal   law    claims,     the     court      may    also   “decline   to

exercise supplemental jurisdiction over a claim . . . if the

district court has dismissed all claims over which it has

original jurisdiction.”          28 U.S.C. § 1367.               See Marrero-

Gutierrez v. Molina, 491 F.3d 1, 7 (1st Cir. 2007).                    Because

the   district    court   properly      dismissed        Plaintiff’s    claims

under   federal    law,   it   did    not    err   in    dismissing    without

prejudice her claims under Puerto Rico law as well.

      AFFIRMED.




                                     - 8 -